 1 Maysoun Fletcher, Esq.
   Nevada Bar No. 10041
 2 The Fletcher Firm, P.C.
   5510 South Fort Apache Rd.
 3 Las Vegas, Nevada 89148
   Telephone: (702) 835-1542
 4 Facsimile: (702) 835-1559
   maf@fletcherfirmlaw.com
 5 Attorney for Defendant,
   Elmer Abalberto Hernandez-Escobar
 6
                              UNITED STATES DISTRICT COURT
 7
                                   DISTRICT OF NEVADA
 8
   UNITED STATES OF AMERICA,                 CASE NO.: 2:18-cr-00309
 9                Plaintiff,
                                             STIPULATION TO CONTINUE TIME FOR
10 vs.                                       INITIAL ARRAIGNMENT & PLEA
11 ELMER ABALBERTO HERNANDEZ-
   ESCOBAR
12          Defendant.
13      STIPULATION TO CONTINUE TIME FOR INITIAL ARRAIGNMENT AND PLEA
14
           IT IS HEREBY STIPULATED AND AGREED by and between Phillip Smith, Assistant
15
     United States Attorney, counsel for the United States of America, and Maysoun Fletcher, Esq.,
16
     counsel for defendant ELMER ABALBERTO HERNANDEZ-ESCOBAR, that the Initial
17

18 Arraignment Hearing currently set for October 10, 2018 at 3:00 p.m. be vacated and reset to

19 October 12, 2018 at 3:00 p.m. due to the fact that counsel for the Defendant has a conflict in her

20 schedule because she is attending another arraignment hearing in Reno, Nevada on the date and

21 time currently set.

22
           DATED: October 4, 2018.
23

24   /s/ Phillip Smith                         /s/ Maysoun Fletcher______
   PHILLIP SMITH, ESQ.                         MAYSOUN FLETCHER, ESQ.
25
   Assistant United States Attorney            Attorney for Defendant
26
    IT IS SO ORDERED:
27

28    _______________________________________
      UNITED STATES MAGISTRATE JUDGE                         DATED: 10/05/2018
